DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 27 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on May 17, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 17, 2021 is withdrawn.  Examiner notes that Claim 19 was amended to depend from Claim 27. Consequently, Claim 24 was the only claim to be in a withdrawn state due to the response to the Election requirement. Claim 24, directed to Group II, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wood (Reg No 43,285) on June 17, 2021.

The application has been amended as follows: 	--Claim 31 (amended) The power tool of Claim [[30]] 33, wherein the first rail and the second rail define a second plane parallel to the first plane.--	--Claim 33 (amended) The power tool of Claim [[27]] 29, wherein at least one elongated rail comprises a first rail and a second rail.--

Allowable Subject Matter
Claims 19, 20 and 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Agan et al (US 2009/0301278), herein referred to as Agan, is the closest prior art or record. Agan teaches two embodiments that are pertinent to the claimed invention. 	First, Agan teaches an embodiment latch 84 moveable between two configurations, wherein in a first configuration (figs. 4 and 6), the latch is spaced from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Harrold (US Patent 1,311,508) discloses a latch (19) for a saw guard (15) with .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 17, 2021

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724